Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Casey Mock (Reg. No. 77,003) through a phone call on June 28, 2022.
The application has been amended as follows: 
Claim 59, line 3: Replace “first or second relative movements” with --the first relative movement or the second relative movement--. 
Claim 61, line 6: Replace “the first and second portion” with --the first and second portions--.  

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 55, the closest prior art of record Sullivan et al. (US 2007/0221066 A1) discloses a beverage making machine (100, Fig 1), comprising:
a cartridge holder (a cartridge receiving portion, Fig 1, [0022]) arranged to hold a cartridge (a cartridge receiving portion, Fig 1, [0022]) containing a beverage making material, the cartridge holder including a first portion (4, Fig 1, [0022]) and a second portion (3, Fig 1, [0022]), the first portion and the second portion cooperating to enclose the cartridge within the cartridge holder (1, Fig 1, [0022]) and being configured for a first relative movement and a second relative movement relative to one another (causes the first or second portion 3 or 4 to move relative to the frame 6, [0028]), the first and second relative movements being different types of movement, and wherein at least one of the first and second relative movements are adapted to properly seat the cartridge within the cartridge holder (see movement under Figs 1-5, [0024]); and
an actuator (a handle 5, Fig 1, [0022]) operatively associated with the cartridge holder (see Fig 1).
Sullivan et al. disclose the invention substantially as claimed, but did not explicitly disclose an actuator operatively associated with the cartridge holder configured to manipulate the first and second portions and to cause the first and second relative movements.
However, the prior art of record, i.e., Sullivan, Etter (US 9,314,128 B2), Bugnano (US 2014/0141140 A1), Sanford (US 4,287,921), Hanneson (US 2014/0299000 A1) and Ishibe (US 2011/0001781 A1) does not anticipate or render obvious, without improper hindsight, “an actuator operatively associated with the cartridge holder configured to manipulate the first and second portions and to cause the first and second relative movements” as claimed under claim 55.  As such, claim 55 is allowable.  
With respect to claims 56-67, the dependency on Claim 55 makes them allowable.

Regarding Independent Claim 68, the closest prior art of record Hanneson et al. (US 2014/0299000 A1) discloses a beverage making machine (10, Fig 1), comprising:
a cartridge holder (a brew chamber 14, Figs 1 and 2, [0041]) arranged to hold a cartridge (capsule 16, Fig 2, [0041]) containing a beverage making material, the cartridge holder including a first portion (lower portion of 14, Fig 3(a)) and a second portion (upper portion of 14, Fig 3(a)), the first and second portions cooperating to enclose the cartridge within the cartridge holder and to properly seat the cartridge at a dispense position within the cartridge holder (Figs 3(a) and 3(b));
an actuator (a portion not labeled but clear seen in Fig 3(a) at the front of lid 70, and lever assembly 44, Fig 3(a), [0044]) operatively associated with the cartridge holder; and
control circuitry (control system 190, Fig 18, [0075]) including a sensor (a cover sensor 174, Fig 18, [0075]), the control circuitry being configured to determine a characteristic of the beverage making material at the dispense position (determines the brew cycle is completed or aborted, [0075]).
However, the prior art of record, i.e., Hanneson, Sullivan (US 2007/0221066 A1), Etter (US 9,314,128 B2), Bugnano (US 2014/0141140 A1), Sanford (US 4,287,921), and Ishibe (US 2011/0001781 A1) does not anticipate or render obvious, without improper hindsight, “an actuator operatively associated with the cartridge holder configured to manipulate the first and second portions” as claimed under claim 68.  As such, claim 68 is allowable.  
With respect to claims 69-77, the dependency on Claim 68 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761